Case 2:19-cv-00092-JRG-RSP Document 378 Filed 04/09/21 Page 1 of 5 PageID #: 17906




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


   TEAM WORLDWIDE CORPORATION,

              Plaintiff,                      Case No. 2:19-cv-00092-JRG-RSP

   v.                                         LEAD CASE
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,

              Defendant.

   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,
                                              CONSOLIDATED CASES
              Defendants.


         JOINT NOTICE RE AGREEMENTS REACHED IN MEET AND CONFER
Case 2:19-cv-00092-JRG-RSP Document 378 Filed 04/09/21 Page 2 of 5 PageID #: 17907




          Plaintiff Team Worldwide Corporation (“Plaintiff”) and Defendants Academy, Ltd. d/b/a

   Academy Sports + Outdoors (“Academy”); Ace Hardware Corporation (“Ace”); Amazon.com,

   Inc. and Amazon.com LLC; Bed Bath & Beyond Inc.; Costco Wholesale Corporation; Dick’s

   Sporting Goods, Inc.; Home Depot Product Authority, LLC; Macy’s Retail Holdings, Inc. and

   Macy’s.com, LLC; Target Corporation, and Sears, Roebuck and Co., Sears Holdings Corp.,

   Transform SR LLC and Transform KM LLC (collectively, “Defendants”) (collectively the

   “Parties”) respectfully submit the results of their continued meet and confer on pretrial issues.

          In addition to the parties already agreed motions in limine (see Dkt. No. 377), TWW has

   agreed to withdraw its MIL No. 15. The parties are still discussing reductions in exhibits and

   deposition designations.



    Date: April 9, 2021                                 Respectfully submitted,

    /s/ Korula T. Cherian                               /s/ Andrew M. McCoy
    Corrine Saylor Davis                                Faegre Drinker Biddle & Reath LLP
    J. Michael Woods                                    R. Trevor Carter (admitted in E.D. Texas)
    Jane Inkyung Shin                                   trevor.carter@faegredrinker.com
    RuyakCherian LLP                                    Andrew M. McCoy (admitted in E.D. Texas)
    1901 L St. NW, Suite 700                            andrew.mccoy@faegredrinker.com
    Washington, DC 20036                                Reid E. Dodge (admitted in E.D. Texas)
    Telephone: (202) 838-1560                           reid.dodge@faegredrinker.com
    corrinesd@ruyakcherian.com                          300 N. Meridian St., Suite 2500
    janes@ruyakcherian.com                              Indianapolis, IN 46204
    michaelw@ruyakcherian.com                           (317) 237-0300 (telephone)
                                                        (317) 237-1000 (facsimile)
    Korula T. Cherian                                   Lauren M.W. Steinhaeuser (admitted in E.D.
    Robert Harkins                                      Texas)
    RuyakCherian LLP                                    lauren.steinhaeuser@faegredrinker.com
    1936 University Ave., Ste. 350                      90 S. Seventh St., Suite 2200
    Berkeley, CA 94702                                  Minneapolis, MN 55402
    Telephone: (510) 944-0190                           (612) 766-7000 (telephone)
    sunnyc@ruyakcherian.com
    bobh@ruyakcherian.com                               Counsel for Defendants Academy, Ltd d/b/a
                                                        Academy Sports + Outdoors; Ace Hardware
    Elizabeth L. DeRieux                                Corporation; Dick’s Sporting Goods, Inc.;

                                                    1
Case 2:19-cv-00092-JRG-RSP Document 378 Filed 04/09/21 Page 3 of 5 PageID #: 17908




   State Bar No. 05770585                        Home Depot U.S.A., Inc. and Home Depot
   Capshaw DeRieux, LLP                          Product Authority, LLC; Target Corporation;
   114 E. Commerce Ave.                          Sears, Roebuck and Co., and Sears Holdings
   Gladewater, TX 75647                          Corporation; and Transform SR LLC and
   Telephone: (903) 845-5770                     Transform KM LLC
   ederieux@capshawlaw.com
                                              Charles Everingham IV
   Counsel for   Plaintiff   Team   Worldwide State Bar No. 00787447
   Corporation                                Ward Smith & Hill, PLLC
                                              P.O. Box 1231
                                              Longview, TX 75606-1231
                                              (903) 757-6400 (telephone)
                                              (903) 757-2323 (facsimile)
                                              Email: ce@wsfirm.com

                                                 Counsel for Defendants Ace Hardware
                                                 Corporation; Dick’s Sporting Goods, Inc.;
                                                 Home Depot U.S.A., Inc. and Home Depot
                                                 Product Authority, LLC; Target Corporation;
                                                 Sears, Roebuck and Co., and Sears Holdings
                                                 Corporation; and Transform SR LLC and
                                                 Transform KM LLC

                                                 /s/ Steven A. Caloiaro
                                                 Dickinson wright PLLC
                                                 John S. Artz
                                                 jsartz@dickinsonwright.com
                                                 350 S. Main St., Suite 300
                                                 Ann Arbor, MI 48104
                                                 (734) 623-7075
                                                 Steven A. Caloiaro
                                                 scaloiaro@dickinsonwright.com
                                                 100 W. Liberty St., Suite 940
                                                 Reno, NV 8951
                                                 (775) 343-7500

                                                 Counsel for Defendants Academy, Ltd d/b/a
                                                 Academy Sports + Outdoors and Target
                                                 Corporation
                                                 /s/ Robert T. Cruzen
                                                 Robert T. Cruzen
                                                 Klarquist Sparkman LLP
                                                 One World Trade Center
                                                 121 SW Salmon St., Suite 1600
                                                 Portland, OR 97204



                                             2
Case 2:19-cv-00092-JRG-RSP Document 378 Filed 04/09/21 Page 4 of 5 PageID #: 17909



                                            Counsel for Defendants Amazon.com, Inc. and
                                            Amazon.com LLC

                                            /s/ Gregory J. Carlin
                                            John W. Harbin
                                            Gregory J. Carlin
                                            Walter Hill Levie III
                                            Meunier Carlin & Curfman LLC
                                            999 Peachtree St. NE, Suite 1300
                                            Atlanta, GA 30309
                                            Counsel for Defendants Bed Bath & Beyond
                                            Inc.; Costco Wholesale Corporation; and
                                            Macy’s Retail Holdings, Inc. and Macy’s.com,
                                            LLC

                                            Michael C. Smith
                                            State Bar No. 18650410
                                            Siebman, Forrest, Burg & Smith, LLP
                                            113 E. Austin St.
                                            Marshall, TX 75671
                                            Office: 903-938-8900
                                            michael.smith@siebman.com

                                            Counsel for Defendants Academy, Ltd d/b/a
                                            Academy Sports + Outdoors; Ace Hardware
                                            Corporation; Amazon.com, Inc. and
                                            Amazon.com LLC; Bed Bath & Beyond Inc.;
                                            Costco Wholesale Corporation; Dick’s Sporting
                                            Goods, Inc.; Macy’s Retail Holdings, Inc. and
                                            Macy’s.com, LLC; Home Depot U.S.A., Inc. and
                                            Home Depot Product Authority, LLC; and
                                            Target Corporation




                                        3
Case 2:19-cv-00092-JRG-RSP Document 378 Filed 04/09/21 Page 5 of 5 PageID #: 17910




                                   CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who are deemed to have consented to electronic

   service are being served this 9th day of April 2021 with a copy of this document via CM/ECF.



                                                Respectfully submitted,

                                                By: Korula T. Cherian




                                CERTIFICATE OF CONFERENCE

          I hereby certify that counsel of record for the parties met and conferred on pretrial

   matters on March 5, 2021, and have continued to confer through several subsequent emails and

   telephone calls. The parties were able to reach agreement on the matters described above.


                                                /s/ Korula T. Cherian




                                                    4
